DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-8, 16-18 and 22, in the reply filed on 11 June 2022 is acknowledged.

Response to Amendment
Acknowledgment is made to Applicant’s claim amendments received 11 June 2022.  Claims 1-18 and 21-22 are currently pending of which claims 1-8, 16-18 and 22 are under consideration and claims 9-15 and 21 are withdrawn from consideration.  Of the claims under consideration claims 1, 3-8 and 16-18 are currently amended, claim 2 is original and claim 22 is new.  Claims 19 and 20 have been cancelled. 

Claim Interpretation
It is important to note that the elected claims are drawn to apparatus claims.  Apparatus claims must be distinguished from the prior art in terms of structure rather than function.  Functional limitations do not serve to further limit apparatus claims beyond imparting the limitation that the apparatus be capable of performing the claimed function (MPEP 2114).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8, 16-18 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Enhancing the rate of electrochemical nitrogen reduction reaction for ammonia synthesis under ambient conditions using hollow gold nanocages” to Nazemi (Nazemi).
As to claims 1 and 2, Nazemi teaches a system for forming ammonia comprising an anode, a cathode in electrical communication with the anode, and a catalyst material comprising hollow gold nanocages (a conductor) on the cathode, thus in an electrical communication pathway between the cathode and the anode, wherein the system is configured to use nitrogen and water to generate ammonia (Abstract; Section 4.2 Electrochemical measurement).
As to claim 3, Nazemi teaches the apparatus of claim 2.  Nazemi further teaches that the cathode comprises a conductive indium tin oxide substrate and the anode comprises a conductive platinum substrate (Section 4.2 Electrochemical measurement).
As to claim 4, Nazemi teaches the apparatus of claim 3.  Nazemi further teaches that the ammonia is generated by applying, for example, -0.4V vs. RHE, thus that the apparatus comprises some sort of voltage supply configured to supply a voltage across the anode and the cathode for generating an electron flow path in the electrical communication pathway (Figure 4E).
As to claim 5, Nazemi teaches the apparatus of claim 4.  Nazemi further teaches that the apparatus comprises an electrolyte configured to transport ions between the anode and the cathode (Section 4.2 Electrochemical measurement).
As to claim 6, Nazemi teaches the apparatus of claim 5.  Nazemi further teaches that the ammonia yield is greater than 1.5 µg-hr-1-cm-1 (Figure 4E).
As to claim 7, Nazemi teaches the apparatus of claim 5.  Nazemi further teaches that the faradaic efficiency, depending on operating conditions, falls between 1 to 49% (Figures 2C, 2D, 3A, 3B, 4E).
As to claim 8, Nazemi teaches the apparatus of claim 5.  Nazemi further teaches that the catalyst is gold nanocages, thus with an interior cavity, and further teaches that the nanoparticles have a cross section dimension around 35 nm (Page 320).
As to claim 16, Nazemi teaches a system for forming ammonia comprising two electrodes, an anode and a cathode, a catalyst material comprising hollow gold nanocages (a conductor) on the cathode, thus in an electrical communication pathway between the cathode and the anode, a nitrogen inlet and an electrolyte, wherein the system is configured to use nitrogen and water to generate ammonium (Abstract; Section 4.2 Electrochemical measurement).  Nazemi further teaches that the ammonia is generated by applying, for example, -0.4V vs. RHE, thus that the apparatus comprises some sort of voltage supply configured to supply a voltage across the anode and the cathode for generating an electron flow path in the electrical communication pathway (Figure 4E).  Nazemi further teaches that the ammonia yield is greater than 1.5 µg-hr-1-cm-1 (Figure 4E).
As to claims 17 and 22, Nazemi teaches the apparatus of claim 16.  Nazemi further teaches that the catalyst is gold nanocages, thus with an interior cavity, and further teaches that the nanoparticles have a cross section dimension around 35 nm (Page 320).
As to claim 18, Nazemi teaches the apparatus of claim 18.  Nazemi further teaches that the catalyst material is disposed on a substrate forming the cathode (Section 4.2 Electrochemical measurement).

Claims 1-7 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 2016/0138176 to Yoo et al. (Yoo).
As to claim 1, Yoo teaches a system for forming ammonia, the system comprising an anode (30), a cathode (40) in electrical communication with the anode (30), a catalyst material (60/62) in an electrical communication pathway between the cathode (40) and the anode (30), wherein the catalyst material comprises nanoparticles comprising, for example, gold, a conductor, the system configured to use nitrogen and water to generate ammonia (Paragraphs 0034, 0037 and 0039; Figure 4).
As to claim 2, Yoo teaches the apparatus of claim 1. Yoo further teaches that at least a portion of the catalyst (62) is disposed on the cathode (40) (Paragraphs 0034 and 0037; Figure 4).
As to claim 3, Yoo teaches the apparatus of claim 2.  Yoo further teaches that the anode and the cathode each comprises a substrate including a conductive material, a porous metal (Paragraph 0033).
As to claim 4, Yoo teaches the apparatus of claim 3.  Yoo further teaches that the apparatus comprises a voltage supply, power device, configured to supply a voltage across the anode and the cathode (Paragraph 0040).
As to claim 5, Yoo teaches the apparatus of claim 4.  Yoo further teaches that the apparatus comprises an electrolyte configured to transport ions between the anode and the cathode (Paragraph 0034).
As to claim 6, Yoo teaches the apparatus of claim 5.  The limitations of claim 6 are functional limitations.  Yoo further teaches that, when provided with nitrogen, depending on operating conditions including electrolyte composition, catalyst circulation, temperature and voltage application, yields of, for example, 1.74 µg-hr-1-cm-1 (2.84 x10-11 mol-cm-2-s-1) and 8.95 µg-hr-1-cm-1 (1.46 x10-10 mol-cm-2-s-1) can be achieved (Paragraph 0050; Table 1).  Therefore, one of ordinary skill in the art at the time of filing would have expected the apparatus of Yoo to be capable of performing the functional language as claimed (MPEP 2114).
As to claim 7, Yoo teaches the apparatus of claim 5.  The limitations of claim 7 are functional limitations.  Yoo specifically teaches that the concentration of dispersed nanoparticles and cathode bound catalyst, as well as the circulation of the dispersed catalyst, are applied to increase the efficiency of ammonia synthesis (Paragraphs 0037 and 0050).  Therefore, one of ordinary skill in the art at the time of filing would have expected the apparatus of Yoo to be capable of performing the functional language as claimed based on operating conditions of the apparatus (MPEP 2114).
As to claim 16, Yoo teaches a system for forming ammonia comprising two electrodes (30 and 40), an electrolyte, a voltage supply, power device, configured to supply a voltage across the electrode in an electrical communication pathway and a catalyst material positioned in the electrical communication pathway (Paragraphs 0034, 0037 and 0039; Figure 4).
The remaining limitations of the claim are functional limitations.  Yoo further teaches that, when provided with nitrogen, depending on operating conditions including electrolyte composition, catalyst circulation, temperature and voltage application, yields of, for example, 1.74 µg-hr-1-cm-1 (2.84 x10-11 mol-cm-2-s-1) and 8.95 µg-hr-1-cm-1 (1.46 x10-10 mol-cm-2-s-1) can be achieved (Paragraph 0050; Table 1).  Therefore, one of ordinary skill in the art at the time of filing would have expected the apparatus of Yoo to be capable of performing the functional language as claimed (MPEP 2114).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 8, 17, 18 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo as applied to claims 5 and 16 above, and further in view of the Non-Patent Literature “Seed-Mediated Synthesis of Au Nanocages and Their Electrocatalytic Activity towards Glucose Oxidation” to Zhang (Zhang).
As to claim 8, Yoo teaches the apparatus of claim 5. However, Yoo teaches that the catalyst material comprises nanoparticles of, for example, gold, in general and fails to teach that the nanoparticles comprises an interior cavity.  However, Zhang also discusses gold nanomaterials useful for catalyzing electrolytic reactions and teaches that, in comparison to gold nanoparticles, gold nanocages are more electrochemically active as a result of their higher electrochemically active surface area (Page 9253, Left Column, Second Paragraph).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the gold nanoparticles of Yoo with gold nanocages, thus nanosized particles with a hollow internal cavity, in order to utilize a more electrochemically active gold catalyst as taught by Zhang.  Zhang further teaches that a cross sectional area of the cavity is from 17.3 nm to 43.8 nm (outer edge length of 54.6±13.3 nm and a wall thickness of 12 nm) (Abstract).  
It may be important to note, for the purpose of compact prosecution, that this material is thus the same as Applicant’s disclosure and, in addition to the above reasoning for the functional language, utilizing the same material in the combination would also inherently perform the functional language as claimed.  
As to claims 17 and 22, Yoo teaches the apparatus of claim 16.  However, Yoo teaches that the catalyst material comprises nanoparticles of, for example, gold, in general and fails to teach that the nanoparticles comprises an interior cavity.  However, Zhang also discusses gold nanomaterials useful for catalyzing electrolytic reactions and teaches that, in comparison to gold nanoparticles, gold nanocages are more electrochemically active as a result of their higher electrochemically active surface area (Page 9253, Left Column, Second Paragraph).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the gold nanoparticles of Yoo with gold nanocages, thus nanosized particles with a hollow internal cavity, in order to utilize a more electrochemically active gold catalyst as taught by Zhang.  Zhang further teaches that a cross sectional area of the cavity is from 17.3 nm to 43.8 nm (outer edge length of 54.6±13.3 nm and a wall thickness of 12 nm) (Abstract).  
It may be important to note, for the purpose of compact prosecution, that this material is thus the same as Applicant’s disclosure and, in addition to the above reasoning for the functional language, utilizing the same material in the combination would also inherently perform the functional language as claimed.  
As to claim 18, the combination of Yoo and Zhang teaches the apparatus of claim 17.  Yoo further teaches that at least a portion of the catalyst (62) is disposed on a porous metal forming a substrate of the cathode (40) (Paragraphs 0034 and 0037; Figure 4).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent Application Publication No. 2020/0086302 to Park et al. 
Foreign Patent Document No. CN 109126786 to Wang et al. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CIEL P Contreras whose telephone number is (571)270-7946. The examiner can normally be reached M-F 9 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CIEL P Contreras/Primary Examiner, Art Unit 1794